IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


M.G.,                                          : No. 65 WAL 2020
                                               :
                      Respondent               :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
               v.                              :
                                               :
                                               :
S.J.,                                          :
                                               :
                      Petitioner               :


                                        ORDER



PER CURIAM

        AND NOW, this 12th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.